UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1824



TENKASI M. VISWANATHAN, Doctor,

                                               Plaintiff - Appellant,

          versus


FAYETTEVILLE STATE UNIVERSITY BOARD OF TRUS-
TEES; LLOYD V. HACKLEY, Doctor, the Chancellor
of Fayetteville State University, in his offi-
cial and individual capacity; JON YOUNG, Doc-
tor, in his official and individual capacity,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-160-7-BR)


Submitted:   August 13, 1998              Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tenkasi M. Viswanathan, Appellant Pro Se.    Celia Grasty Jones,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his

motion for extension of time to respond to Appellees’ motion for

sanctions, imposing sanctions against him, and denying his motion

for reconsideration. We have reviewed the record and the district

court’s opinions and orders and find no reversible error. The dis-

trict court did not abuse its discretion in denying Appellant’s

motion for extension of time. See generally Strag v. Board of

Trustees, Craven Community College, 55 F.3d 943, 952-53 (4th Cir.

1995). Plus, the Fed. R. Civ. P. 11 sanction entered against

Appellant was factually supported by the record, the district court

had jurisdiction to order sanctions, and the amount ordered was

proper. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395, 405

(1990); In re Kunstler, 914 F.2d 505, 513, 523 (4th Cir. 1990).

Finally, we find no abuse of discretion in the district court’s

denial of Appellant’s motion for reconsideration. See Temkin v.

Frederick County Comm’rs, 945 F.2d 716, 723 (4th Cir. 1991).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2